Exhibit 10.18

 

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION

 

No named executive officer has an employment contract with the company.  The
named executive officers participate in various compensation plans and other
arrangements as summarized below and described in further detail in the
company’s 2005 Proxy Statement.  With the exception of the Retirement and Health
and Welfare Plans, each of the plans noted below is on file with the Securities
and Exchange Commission.

 

 

 

Chairman,
CEO

 

Chief Financial Officer, Treasurer

 

President – U.S. Operations

 

Chief Operating Officer

 

President – French Operations

Base Salary 2004/2005 – approved by the Compensation Committee annually

 

US$500,000/ US$500,000

 

US$288,000/ US$305,280

 

US$255,000/ US$265,200

 

E362,102/ E376,580

 

E227,136/ E236,100

Retirement, Retirement Savings (401-K) and Health and Welfare Plans

 

Participates on the same basis as all other similarly situated salaried
employees.

 

Participates in various French government mandated and subsidiary retirement
programs on the same basis as other salaried employees of the French
subsidiaries.

Supplemental Retirement Plan

 

An amount is credited to this non-qualified supplemental retirement plan on the
same terms as the qualified retirement plan, but without regard to IRS
retirement plan limitations.

 

Not a participant in the plan.

Annual Incentive Plan – award objectives established and performance against
objectives approved by the Compensation Committee annually.

 

Target cash opportunities range from 35% to 75% of base salary with a payout
range of 0% to 192.5% of the target incentive award.

Long-Term Incentive Compensation Plan – award objectives established and
performance against approved objectives determined by the Compensation
Committee.

 

Target cash awards range from 0% up to 200% of the performance award opportunity
as established at the beginning of each award cycle, which is usually three
years in duration.

Equity Participation Plan – option grants approved by the Compensation
Committee. 2005 Awards.

 

Options on 52,100 shares awarded with a strike price of $33.55 per share.

 

Options on 17,700 shares awarded with a strike price of $33.55 per share.

 

Options on 12,300 shares awarded with a strike price of $33.55 per share

 

Options on 35,900 shares awarded with a strike price of $33.55 per share.

 

Options on 10,000 shares awarded with a strike price of $33.55 per share.

 

 

--------------------------------------------------------------------------------


 

 

 

Chairman,
CEO

 

Chief Financial Officer, Treasurer

 

President – U.S. Operations

 

Chief Operating Officer

 

President – French Operations

Restricted Stock Plan – awards approved by the Compensation Committee.

 

Plan participant.  The CEO received an award of 3,500 shares of restricted
stock.  No other participant received an award of restricted stock in 2004.  No
awards of restricted stock have been made to date in 2005.

 

Not a participant in the plan.

Deferred Compensation Plan

 

Participation is discretionary on the part of the named executive officer. With
Compensation Committee approval, the company can make contributions to the
participant’s plan account. Earnings on account balances are based on investment
elections made by the participant and the risk of gain or loss on the investment
is for the participant’s account.

 

Not a participant in the plan.

Executive Severance Plan

 

Upon a change of control, a payment of 3 times highest Base Salary and Annual
Incentive Plan bonus; continuation of medical insurance for three years and
three years credit to the Retirement Plan and Supplemental Retirement Plan.  All
other terminations, except for cause, provide for a payment of up to 24 months
of base salary.

Car Allowance

 

No participation.

 

Granted a car allowance for a vehicle up to a specified value together with
maintenance and insurance costs.  Vehicle may be replaced every four years.

 

--------------------------------------------------------------------------------